429 F.2d 427
Stephen DASH et al., Appellants,v.THE COMMANDING GENERAL, FORT JACKSON, SOUTH CAROLINA, andthe Secretary of the Army, Appellees.
No. 14390.
United States Court of Appeals, Fourth Circuit.
Argued June 2, 1970.Decided Sept. 2, 1970.

Appeal from the United States District Court for the District of South Carolina, at Columbia; Donald Russell, Judge.
David Rein, Washington, D.C.  (Leonard B. Boudin, Dorian Bowman and David Rosenberg, Rabinowitz, Boudin & Standard, New York City, and Thomas Broadwater, Columbia, S.C., on the brief), for appellants.
Joseph O. Rogers, Jr., U.S. Atty. for District of South Carolina, and Wistar D. Stuckey, Asst. U.S. Atty.  (Lt. Col.  Arnold I. Melnick, Washington, D.C., on the brief), for appellees.
Before BOREMAN and BUTZNER, Circuit Judges, and WIDENER, District judge.
PER CURIAM:


1
Soldiers stationed at Fort Jackson, South Carolina, appealed from a judgment of the district court that upheld the constitutionality of a regulation prohibiting the distribution of printed material without the post commander's approval and sustained the commander's denial of their request for a public meeting on the post.  With his usual thoroughness, Judge Russell carefully balanced the competing interests founded on the First Amendment and the constitutional grants of power for the government and regulation of the military.  We affirm on his opinion, Dash v. Commanding General, 307 F.Supp. 849 (D.S.C.1969).